DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04 February 2021 has been entered. Claims 1-20 remain pending in this application.  Claims 1-5, 8-13, and 16-17 have been amended and claims 18-20 have been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 09 December 2020. 

Response to Arguments
Applicant’s arguments, filed 04 February 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record most closely related to the claimed invention includes Bond et al. US 6,629,046 which teaches service type recognition in an electrical utility meter. As argued by the Applicant in the remarks filed 04 February 2021, the prior art does not 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a method for determining a voltage meter rating for a utility meter connected to a distribution system via a distribution line, the method comprising:
calculating, for each candidate voltage rating, a voltage difference between the commonly recurring voltage and the respective candidate voltage rating; 
selecting one of the plurality of candidate voltage ratings having a smallest voltage difference; and
identifying the measured voltage rating as the selected one of the plurality of candidate voltage ratings;
when the confidence level for the measured voltage rating does not meet a confidence threshold, then associating in the distribution system, the stored voltage rating with the meter, in combination with all other elements of claim 1.

Claims 2-8 are also allowed as they further limit claim 1.

Regarding claim 9, the prior art of record taken alone or in combination fails to teach a method for determining a voltage meter rating of a utility meter connected to a distribution system via multiple distribution lines, the method comprising: 

selecting one of the plurality of candidate voltage ratings having a smallest voltage difference between the commonly recurring voltage and the measured voltage rating; and
identifying the measured voltage rating as the selected one of the plurality of candidate voltage ratings;
when the confidence level for the measured voltage rating of each phase of the plurality of phases does not meet a confidence threshold, then associating in the distribution system, the stored voltage rating with the utility meter, in combination with all other elements of claim 9.

Claims 10-16 are also allowed as they further limit claim 9.

Regarding claim 17, the prior art of record taken alone or in combination fails to teach a system for determining a voltage meter rating for a utility meter connected to a distribution system via a distribution line, the system comprising:
calculating, for each candidate voltage rating, a voltage difference between the commonly recurring voltage and the respective candidate voltage rating; [[and]]
selecting one of the plurality of candidate voltage ratings having a smallest voltage difference between the commonly recurring voltage and the measured voltage rating; and

when the confidence level for the stored voltage rating is below a confidence threshold, then associating in the distribution system, the stored voltage rating with the meter, in combination with all other elements of claim 17.

Claims 18-20 are also allowed as they further limit claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868